IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-10459
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

INEZ VALLES,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 4:96-CR-165-E-1
                        - - - - - - - - - -
                          October 21, 1997
Before POLITZ, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Inez Valles appeals from his guilty-plea conviction for

being a felon in possession of a firearm, in violation of 18

U.S.C. § 922(g)(1).   He argues that his conviction is invalid

because § 922(g)(1) is an unconstitutional exercise of

congressional authority under the Commerce Clause.     Valles’s

argument is foreclosed by this court’s decision in United States

v. Rawls, 85 F.3d 240, 242 (5th Cir. 1996).   Additionally, this

court has recently rejected his assertion that the indictment was

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-10459
                                -2-

defective because it did not charge a “substantial effect” on

interstate commerce.   See United States v. Gresham, 118 F.3d 258,

264-65 (5th Cir. 1997).   Valles’s conviction is AFFIRMED.